*505OPINION.
Trammell:
A loss of useful value is not involved in this appeal. The deduction allowable, if any, is on account of the statutory amortization of war facilities. If the taxpayer is entitled to such a deduction, the question then arises as to the taxable year or year's in which the deduction should be allowed.
The taxpayer acquired the facilities after April 6, 1911, for the purpose of manufacturing tree nails. These were used in filling contracts with the Emergency Fleet Corporation for the construction of vessels. While the taxpayer did not construct or acquire vessels for the transportation of articles or men contributing to the prosecution of the war, the articles were used in the construction of such vessels. We have found as a fact that the facilities cost at' least $5,000, and that their residual value was not more than $3,000. The facilities upon which amortization is claimed were both acquired and abandoned for war purposes within the taxable year in question, and amortization of $2,000 is a proper and reasonable deduction in that year.